The testimony in this ease shows that petitioner, in December, 1928, was employed as a farm hand on the farm owned by the respondent, and while so employed on January 23d, 1929, while engaged in farming work of driving a cow from the farm barn, slipped and fell, injuring his left knee, since which time he has incurred medical expense in recovering from said injury.
The petition was filed within the statutory period and respondent has filed an answer, and the questions in dispute are whether or not the petitioner was in the employ of the respondent at the time the accident occurred and the extent of the injury.
The evidence produced before me this morning indicates that the respondent was the owner of a farm leased to one George Babb on shares, that the said George Babb became ill and thereupon the respondent went to the home of the petitioner and employed the petitioner to come and take care of his farm. The respondent denies that the petitioner was in his employ but contends that he acted merely as an agent for the said George Babb. However, from the testimony it appears to me that the respondent, Winfield Scott Martin and George Babb were engaged in a common enterprise and *748it was to his benefit and advantage to have the farm operated during the period that the said George Babb was in poor-health. I therefore find that the said petitioner was in the employ of Winfield Scott Martin at the time of the accident.
From the testimony of Dr. Martin Quirk it appears that the petitioner is entitled to temporary disability from March 15th, 1939, to May 37th, 1939, and that there is no permanent disability. I find as a fact that the following medical bills were incurred by reason of said accident, namely, Dr. William Eoy, $17.50; Dr. Eobert White, $38, and Franklin Hospital, $30.50.
The wages of the petitioner were $65 per month; house rent, which I find was worth $15 per month; milk, which I find was worth $7 per month, and fire wood, which I find was worth $4 per month, making a total of $91 per month or a weekly wage amounting to $31 per week on which the compensation rate would be $14 per week.
# ❖ #
John J. Stahl, Referee.